Citation Nr: 1200225	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  03-25 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disease with a herniated disc at L5-S1 (claimed as a back condition with radiating pain into the legs).

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 24, 2009.

3.  Entitlement to a rating in excess of 70 percent for PTSD, from February 24, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 24, 2009.  


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

The appeal to the Board of Veterans' Appeals (Board) arose from a number of rating decisions issued by the RO in Winston-Salem, North Carolina.  

In a November 2002 rating decision, the RO denied service connection for a back condition with radiating pain into the legs.  In July 2003, the Veteran filed a timely notice of disagreement (NOD) with the denial of service connection.  Thereafter, the RO issued a statement of the case (SOC) in July 2003, continuing the denial of service connection for lumbar degenerative disease with a herniated disc at L5-S1 (claimed a back condition with radiating pain into the legs).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2003.  

In an August 2005 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective August 4, 2003.  In November 2005, the Veteran filed a timely NOD with initial rating assigned.  An SOC was issued in March 2006, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) in December 2006.  

In a March 2006 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran filed a timely NOD in April 2006 with the denial of  a TDIU.  The RO issued a SOC continuing the denial of a TDIU in March 2006.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) in December 2006.  

In March 2009, this Board dismissed all issues on appeal, to include the matters of entitlement to service connection for a lumbar spine disability, an initial rating in excess of 50 percent for PTSD, and a TDIU (as explained in greater detail below).
The Veteran appealed the Board's March 2009 dismissal to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued a Memorandum Decision, vacating the Board's March 2009 dismissal, and remanding the claims on appeal to the Board for further proceedings consistent with the Memorandum Decision.  

Subsequent to the Board's dismissal, in an April 2009 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent, effective February 24, 2009.  Because the Veteran has disagreed with the initial rating assigned following the award of service connection for his PTSD the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating for the Veteran's PTSD, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal involving PSD as now encompassing the matters set forth as issues 2 and 3 on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also in the April 2009 rating decision, the RO granted the Veteran's claim for a TDIU, effective February 24, 2009.  However, as February 24, 2009 is not the date of claim, the Board finds this does not represent a full grant of the benefit sought, and that remaining on appeal is the matter of the Veteran's entitlement to a TDIU prior to February 24, 2009 (as reflected on the title page).  Id.  This is the same claim characterized by the RO as one for an earlier effective date for a TDIU.

The Board notes that, while the Veteran previously was represented by the American Legion, in March 2009, before certification of the appeal to the Board, Veteran revoked the American Legion's power of attorney and indicated that he wished to represent himself.  The revocation was reiterated in an April 2009 letter from the American Legion to VA.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board's disposition of the claim for service connection for lumbar spine disability is set forth below.  The claims for increased ratings for PTSD and for a TDIU prior to February 24, 2009 are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

In February 2009, prior to the promulgation of a decision in the appeal, the Veteran, through his then-authorized representative, withdrew from appeal the claim for service connection for lumbar degenerative disease with a herniated disc at L5-S1 (claimed as a back condition with radiating pain into the legs).
.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in February 2009 the Veteran, via his then-authorized representative, the American Legion, submitted a letter stating, "please consider this a request on behalf of the above referenced Veteran to withdraw all issues on appeal. Veteran would like to file for an increase in service connected PTSD. If increase is granted, please develop for Individual Unemployaibility."  The letter included the Veteran's name and his VA file number.

In March 2009, the Board dismissed Veteran's appeal as to all issues.  The Board found that, in consideration of the February 2009 letter submitted by the American Legion, all of the criteria for withdrawal of a substantive appeal had been met, citing 38 U.S.C.A. § 7105(b)(2) and (d)(5) (2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  The Board therefore determined that it no longer had jurisdiction to review the appeal, and dismissed it.

The Veteran appealed the Board's March 2009 dismissal to the Court.  In a February 2011 Memorandum Decision, the Court rendered two significant findings with regard to the March 2009 dismissal.  First, despite the Veteran's argument on appeal before the Court, the Court found that, pursuant to the version of 38 C.F.R. §§ 20.204 in effect at the time of the February 2009 letter and the Board's March 2009 dismissal, the Veteran's express written consent was not necessary in order for his authorized representative to withdraw his appeal or particular issues pertaining to it.  

Second, the Court determined that the issue of whether the February 2009 letter constitutes a valid withdrawal of each of the issues on appeal is in need of resolution by the Board.  The Court found that the Board's March 2009 dismissal contained inadequate reasons and bases because it failed to resolve an inherent ambiguity in the February 2009 letter, namely, whether the Veteran was withdrawing all issues on appeal despite his simultaneous statement that he wished to pursue an increased rating for his PTSD and a TDIU.  The Court vacated the Board's dismissal on this basis.  The Court indicated that on remand, the Board should determine whether the February 2009 letter constitutes a full withdrawal of the entire appeal, a partial withdrawal, or is not a withdrawal at all, pursuant to the requirements of 38 C.F.R. §§ 20.204.  The Court indicated that for any issue(s) not found to have been validly withdrawn, the appeal of those issues should resume and adjudication should proceed.

On review of the record, the Board finds that the February 2009 letter constitutes a partial withdrawal of the appeal-specifically, a withdrawal of the issue of entitlement to service connection for lumbar degenerative disease with a herniated disc at L5-S1 (claimed as a back condition with radiating pain into the legs).  

As noted by the Court, pursuant to 38 C.F.R. § 20.204(a),(b)(1), the following five requirements must be met in order for a withdrawal of an appeal to be effective: the withdrawal must (1) be requested by the appellant or the appellant's authorized representative, (2) be in writing, (3) include the name of the Veteran, (4) provide the applicable VA file number, and (5) include a statement that the appeal is withdrawn.  Here, the February 2009 letter complies with each of these requirements.

Additionally, pursuant to 38 C.F.R. § 20.204(b)(1), if the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety or list the issues withdrawn from the appeal.  In essence, the regulation requires that in partial appeals like this one, the Veteran identify the claim(s) being withdrawn.  Here, in the February 2009 letter, the Veteran withdrew all issues from appeal, except for the claims for an increased rating for PTSD and a TDIU as he plainly indicated he wished to pursue those issues.  Aside from the claims for an increased rating for PTSD and a TDIU, the only issue remaining was entitlement to service connection for lumbar degenerative disease with a herniated disc at L5-S1.  By withdrawing all but the PTSD and TDIU claims, the Veteran clearly withdrew his appeal as to the claim for service connection for lumbar degenerative disease with a herniated disc at L5-S1.  While the Veteran did not specifically identify the withdrawn issue in list-form, this is the logical conclusion to be deduced from a plain reading of the letter.  Accordingly, the Board finds that the February 2009 letter satisfies the requirements for a partial withdrawal of the appeal under 38 C.F.R. § 20.204(b)(1).

Moreover, the Board points out that the Veteran has not made any mention of his claim for service connection for a low back disability in correspondence received since the February 2009 letter.  All correspondence and argument has been limited to the issues of entitlement to an increased rating for PTSD, and entitlement to a TDIU, the claims he plainly indicated he wished to pursue.  

The Board has considered the Court's reminder of the nonadversarial setting of the VA claims adjudication process, and that the February 2009 letter must be liberally construed in resolving the matter, citing Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  The facts in this case, however, are clearly distinguished from those in Kalman since here, the Veteran's express written consent was not required to withdraw the appeal, the withdrawal here is in writing, and the withdrawal here contains the formality and specificity required to comply with 38 C.F.R. § 20.204.  

As the Veteran, through his then-authorized representative, withdrew from appeal the claim for service connection for lumbar degenerative disease with a herniated disc at L5-S1, there remains no allegations  of errors of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal as to the claim for service connection for lumbar degenerative disease with a herniated disc at L5-S1 (claimed as a back condition with radiating pain into the legs) is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

The record reflects that the Veteran has received treatment at the VA Medical Center (VAMC) in Durham.  While the claims file currently includes treatment records dated to April 2006, more recent treatment records may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Durham VAMC any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since April 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The record also reflects that there are outstanding private medical records pertinent to the claims.  In various statements, the Veteran has indicated that he receives treatment for his psychiatric disability at the Goldsboro Psychiatric Clinic, by Edwin W. Hoeper, M.D.  Recently, in a March 2009 VA Form 21-4142 (Authorization and Consent to Release Information to VA), the Veteran requested that all records from this provider be obtained.  In connection with his March 2009 authorization, the Veteran submitted a March 2009 report from Dr. Hoeper, but underlying treatment records were not submitted.  In the report, Dr. Hoeper specifically indicates that he has been treating the Veteran psychiatrically from October 2005 through the present (then, March 2009).  While the record contains older records from this provider, dated up to 2007, the record is devoid of treatment records beyond that date, and no attempt to obtain these records was made in response to the Veteran's March 2009 Authorization and Consent Form.  In essence, there remains a gap in the Veteran's psychiatric treatment records dating between 2007 and 2009, and beyond 2009.  

Because the noted records could bear on the outcome of the Veteran's claims for higher ratings for  his PTSD prior to and since February 24, 2009, as well as his claim for a TDIU prior to February 24, 2009, efforts should be made to procure them.  VA has a duty to assist claimants in obtaining evidence not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1) (2011).  Any records dated since 2009 from this provider should also be requested.  

Therefore, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on  appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In it's letter, the RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from Dr. Hoeper, since July 2007.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with one or both claims, if appropriate) prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Durham VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, since April 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

The RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from Edwin W. Hoeper, M.D. at the Goldsboro Psychiatric Clinic, since July 2007.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with one or both claims, if appropriate) the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


